Citation Nr: 1641055	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  13-34 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty in the United States Army from July 2002 to February 2003, from October 2003 to April 2005 and from August 2008 to October 2009.  He was awarded the Combat Infantryman Badge (CIB) and the Combat Action Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In July 2016, the Veteran testified during a Board hearing before the undersigned.  A transcript is of record.


FINDING OF FACT

The Veteran's preexisting bilateral hearing loss underwent an increase in severity during his third period of active duty from August 2008 to October 2009; as there is no clear and convincing evidence that the increase in severity was due to the natural progression of the disorder, bilateral hearing loss is presumed to have been aggravated in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1137, 1153, 1154(b), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The VCAA applies in the instant case.  However, the Board's grant of service connection for bilateral hearing loss represents a complete grant of the benefits sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.

Law and Analysis

The Veteran seeks service connection for bilateral hearing loss that he contends had its onset during service as a result of exposure to excessive noise..  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.; Hensley v. Brown, 5 Vet. App. 155, 157 (1993); McKinney v. McDonald, 28 Vet. App. 15, 24-5 (2016).  

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.

The Board notes that in this case, the evidence of record also raises a question of whether the Veteran's current bilateral hearing loss preexisted his third period of active duty from August 2008 to October 2009.  See March 2008 Reference Audiogram.  Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Here, there was no examination at entry into the third period of active duty and plainly the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994)) (holding that the presumption of sound condition 'attaches only where there has been an induction examination in which the later-complained-of disability was not detected' (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991))).  In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based.  See Smith, 24 Vet. App. at 45; see also Crowe, 7 Vet. App. 238.

Thus, as the medical evidence documents hearing loss, which pre-existed the Veteran's third period of active service, the only means by which direct service connection may be established for this condition is by showing an increase in disability during service beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In this circumstance 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran, not VA, to establish aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability). 

Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Service treatment records from the Veteran's first period of service include a January 2002 enlistment audiogram, which shows puretone thresholds in, decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
15
5
LEFT
10
0
5
25
20

The hearing thresholds in this report do not meet the criteria for disability under VA regulations.

Service treatment records from the Veteran's second period of active duty from October 2003 to April 2005 do not show a diagnosis of hearing loss.  However National Guard records following that period of service show changes in audiometric results indicating a worsening of hearing acuity.  An audiogram performed in June 2006 puretone thresholds shows puretone thresholds in decibels as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
35
30
LEFT
20
10
10
35
35

While clinically normal, several thresholds skirt the edge of what the Court considers to be an indication of some degree of bilateral hearing loss, that is, hearing loss outside the normal ranges.  See Hensley, 5 Vet. App. at 157 (recognizing medical treatise for the authority that normal hearing is from 0 to 20 dBs, while higher thresholds indicate some hearing loss not within the normal ranges).  So while the results do reflect some degree of hearing loss, they are not significant enough to reach the level to be considered a hearing disability (by VA standards) under 38 C.F.R. § 3.385.

As noted above, there was no enlistment examination completed prior to the Veteran's entry to his third period of active service in August 2008.  However in March 2008, an audiogram was conducted to establish a reference following exposure in noise duties.  Testing revealed puretone thresholds in decibels of:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
35
45
LEFT
15
10
15
40
35

These hearing thresholds meet the criteria of disability under VA regulations.  See 38 C.F.R. § 3.385.  Therefore, the Board finds that bilateral hearing loss preexisted the Veteran's third period of active service.

Likewise, the results from an August 2009 audiogram, just prior to service discharge, continued to meet the criteria a hearing disability (by VA standards) under 38 C.F.R. § 3.385.  However, the thresholds were substantially worse at 500 Hz on the right, and at 1000 Hz on the left.  Testing revealed puretone thresholds in decibels of:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
40
50
LEFT
15
30
20
40
35

When examined by VA in October 2011, the audiologist noted the Veteran entered the National Guard in 2002, and was still active.  He was deployed to combat twice.  His first deployment was to Iraq for 12 months, in 2004.  During that time he was a driver and on search team.  He fired small arms weapons and was exposed to firefights and explosions.  The Veteran's second deployment was to Afghanistan for 9 months, in 2008.  During that time he was a turret gunner and was again exposed to firefights and explosions.  The Veteran described one firefight where his headset was knocked from his head and he had to fire his weapon for about 30 minutes without hearing protection.  Following that firefight he noticed immediate hearing loss, which seemed to improve over the following days. 

Audiometric testing confirmed the current bilateral sensorineural hearing loss which the VA audiologist determined preexisted the Veteran's most recent period of service and was not aggravated beyond its natural progression during service.  The rationale for this opinion was that there was no significant change in thresholds between the enlistment audiogram in January 2002 and the current audiogram.  However, the examiner did not comment on why the shifts in Hz levels for the worse in each ear were not representative of aggravation.  Testing revealed puretone thresholds in decibels of:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
35
45
LEFT
15
5
15
40
35

In reviewing the evidence of record, and resolving the benefit of the doubt in favor of the Veteran, the Board finds that his preexisting bilateral hearing loss disability was aggravated by active service.  He asserts that he experienced hearing loss after being exposed to acoustic trauma during service.  His DD-214 shows that during his most recent period of active duty he served as an indirect fire infantryman, a military occupational specialty (MOS) likely associated with noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  He was also awarded the CIB and Combat Action Badge.  In the case of a combat Veteran, not only is the combat injury presumed, but, absent evidence to the contrary, so is any disability incurred during the combat.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).  See Reeves v. Shinseki, 682 F.3d 988, 998-1000 (Fed. Cir. 2012) (discussing the combat presumption under 38 U.S.C.A. § 1154(b)).  Therefore the Veteran is not only competent to report an increase in hearing loss, but credible.

While the Board cannot ignore or disregard the VA audiologist's medical conclusion, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a medical opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992)  The Board finds the VA opinion problematic in that the audiologist found the service audiograms did not show a significant change in auditory thresholds.  In fact in 2009, during his third period of service, audiometric findings show a 20-decibel shift in auditory thresholds at 500 and 1000 Hz for both ears when compared to his March 2008 examination prior to entering that period of service.  This is competent evidence that the Veteran's hearing loss worsened during service.  The audiologist did not comment on why these shifts were not representative of aggravation.  The Board is unable to find that this opinion is adequately explained and supported.  Thus opinion does not meet the clear and unmistakable evidence standard required to demonstrate that the preexisting bilateral hearing loss was not in fact aggravated by service.

In summary, the Board finds the Veteran's bilateral hearing loss pre-existed service and is presumed to have been aggravated beyond the normal progression during service.  There is no clear and unmistakable evidence to rebut the presumption of aggravation in this case.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. § 3.306.  

For these reasons, the Board resolves all reasonable doubt in favor of the Veteran and grants service connection for hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


